Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00487-CV

                                      Ali CHERAIF,
                                         Appellant

                                             v.

              BARSHOP & OLES COMPANY, INC., San Pedro North, Ltd.,
                Northwoods Center, Inc., and Northwoods Center III, Inc.,
                                      Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-02395
                        Honorable Rosie Alvarado, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees recover their costs of this appeal from appellant.

       SIGNED April 15, 2020.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice